DETAILED ACTION
This office action is in response to amendments to application 16/397,111, filed on 03/01/2021.
Claims 1-18 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, filed 03/01/2021, have been entered.
Regarding objections to claims 1, 11, 13, and 16-17, the objections from the Office Action dated 12/03/2020 have been withdrawn due to amendment. However, Applicant’s amendments have introduced new objections.
Regarding rejections of claims 1-18 under 35 U.S.C. 112(b), Applicant’s amendments have obviated some of the rejections outlined in the Office Action dated 12/03/2020. However, Applicant’s amendments have introduced new issues and claims 1-18 remain rejected under 35 U.S.C. 112(b) for the reasons outlined below.
Regarding rejections of claims 1-18 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and rejections.

Response to Arguments
	Applicant’s arguments, filed 03/01/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
These rejections are respectfully traversed in view of the enclosed amendments to the claims. For instance, claim 1 has been amended and recites, in pertinent part, "the connection information includes available exit points to exit the spatial object based on each of the entry points to enter the spatial object." Claim 11 has been amended to recite similar features.
The combination of Onishi and Inoguchi would merely disclose entry points to the destination (Onishi) and exit points to enter a road (Inoguchi) such that the modified combination can check locations or status of a plurality of entries and exits in a POI (e.g., a department store). The cited references, particularly, Inoguchi does not disclose connection information between the entry points and the exit points for each spatial object in which the information about the available exit points for each of the entry points for entering the spatial object is defined. Onishi and Inoguchi however does not disclose or suggest determine available exits and unavailable exits when exiting the corresponding POI based on the entry used when entering the POI.
Examiner respectfully notes that the claims make no reference to “unavailable exits”. Examiner further notes that that there is no special relationship between an entry and exit point for the generic, non-limited “spatial object” recited by the claims. Examiner notes that it is common and well known in the art that a point of interest such as a parking lot, parking garage, or building generally does not limit which exits a person or vehicle can use based on which entrance they came in. Examiner further notes that Applicant’s claim language makes no such distinction, and therefore interprets that the exit information for the spatial objects of Onishi is “based on” the entry points to enter the spatial object by virtue of being part of the same object.

For example, referring to paragraphs 39-43 and 58 of Applicant's specification and FIG. 2 of Applicant's drawings describing a process of generating connection relationship information between entry points and exit points, the present disclosure embodies collecting information about available exit points (exit points) which depend on entry points of a spatial object (e.g., a department store, a concert hall, etc.) by utilizing positioning data transmitted from vehicles entering and exiting the spatial object, and establishing a database including connection information on a connection relationship between the entry points and the exit points for the spatial object based on the information about the available exit points which depend on the entry points.
Examiner respectfully notes that the claims make no reference to vehicles “entering or exiting the spatial object”.

That is, the available exit points for each of the entry points for entering the spatial objects can be determined in the connection information between the entry points and the exit points for each spatial object. Particularly, FIG. 2 of Applicant's drawings illustrate exit points Out2 and Out3 are available but exit point Outl is not available when entering a spatial object through entry point In2 by using the connection information between the entry points and the exit points for the spatial object. In summary, the claimed combinations can make it possible to establish database including connection information between entry points and exit points for each spatial object based on the positioning data transmitted from vehicles and perform route search using the connection information between entry points and exit points for each spatial object, thereby providing an optimal route in consideration of the connection information between entry points and exit points for each spatial object when there are a plurality of entry points or exit points in a departure place and/or a destination place when an exit point is limited depending on an entry point of a spatial object (see, e.g., paragraphs 3 and 76 of Applicant's specification).
Examiner respectfully notes that that there is no special relationship between an entry and exit point for a generic, non-limited “spatial object” recited by the claims. Examiner notes that it is common and well known in the art that a point of interest such as a parking lot, parking garage, or building generally does not limit which exits a person or vehicle can use based on which entrance they came in. Examiner further notes that Applicant’s claim language makes no such distinction, and therefore interprets that the exit information for the spatial objects of Onishi is “based on” the entry points to enter the spatial object by virtue of being part of the same object. Further, Examiner respectfully notes that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced MicroDevices Inc., 7 USPQ2d 1064.

Summary: Claims 1-18 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Objections
Claim 11 is objected to because of the following informalities:
Regarding claim 11, the claim recites “receiving a route request”. This should read “receiving a route search request”.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1, “ a data collecting device configured to collect positioning data of vehicles”. Examiner interprets the data collecting device is a CPU as recited in P. [0035] of Applicant’s specification.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the claims recite “wherein the spatial object includes one or more spatial objects”. It is unclear how a single object can include one or more of itself. The claims are therefore unclear. Further, additional references to “the spatial object” in later claims are now unclear as to which spatial object of the “one or more spatial objects” of claim 1 is referred to. Examiner recommends amending the claims to recite “establish a plurality of spatial objects based on the positioning data”, removing “wherein the spatial object includes one or more spatial objects”, and amending claims 2, 3, and 12 to again recite “each spatial object” as originally recited.
Regarding claims 2-10 and 12-18 the claims are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 20060241857), hereinafter Onishi, in view of Inoguchi et al. (US 20090271102), hereinafter Inoguchi.

	Regarding claim 1, Onishi teaches a navigation system comprising:
a communication device configured to perform data communication (see at least Onishi P. [0097]: “Meanwhile, the navigation terminal 20 is provided with … a communication means 22”; P. [0098]: “The communication means 22 having a radio communication unit communicates with the route search server 30.”);
a data collecting device configured to collect positioning data of a vehicle through the communication device (see at least Onishi P. [0097]: “Meanwhile, the navigation terminal 20 is provided with a control means 21, a communication means 22, a location positioning means 23, a display means 24, a route guide data storage means 25, a distribution request edit means 26, and an operation/input means 27.  The location positioning means 23 receives and processes GPS satellite signals using a GPS receiver provided therein and locates the current position or location (latitude and longitude) of the navigation terminal 20.”); and
a processor configured to:
establish a database including connection information between entry points and exit points for a plurality of spatial objects (see at least Onishi P. [0042]: “The invention according to claim 4 provides a route search server connected to a navigation terminal transmitting route searching conditions via a network, the route search server comprising a POI attribute information database accumulating POI attribute information, a network data edit means, and a virtual node setup means, wherein the route search server determines whether there is a plurality of POIs in a departure location and/or a destination location by making reference to relevant data in the POI attribute information database, and where the route server has determined the existence of a plurality of POIs, the virtual node setup means sets up a virtual node for connection to each node of the plurality of POI through links having a value similar to that of the link cost”; P. [0101]: “The route search method of the navigation system 10 according to the above-mentioned embodiment of the present invention will hereafter be described.  The route search concept of the present invention in which a plurality of entry points or POIs exist in a destination location is the same concept previously described with reference to FIG. 1.  The same route search can be performed in a departure location.  FIG. 6 is a view showing a case in which a station ST1 on a departure location has a plurality of entry points A1 to A5 with respect to a destination location (GOAL).”); and
when there is a route search request, perform route search using the connection information (see at least Onishi P. [0101]: “The route search method of the navigation system 10 according to the above-mentioned embodiment of the present invention will hereafter be described.  The route search concept of the present invention in which a plurality of entry points or POIs exist in a destination location is the same concept previously described with reference to FIG. 1.  The same route search can be performed in a departure location.  FIG. 6 is a view showing a case in which a station ST1 on a departure location has a plurality of entry points A1 to A5 with respect to a destination location (GOAL).”),
wherein the connection information includes available exit points to exit the spatial object based on the entry points to enter the spatial object (see at least Onishi Figs. 9 and 10; P. [0022]: “FIG. 9 is a typical illustration of the conventional concept for searching a route from a departure location (START) to the station nearest to the departure location and its entry points.  FIG. 10 is a typical illustration of the conventional concept for searching a route from the station nearest to the destination location and its exit points leading to the destination location (GOAL).”; P. [0023]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.” *Examiner notes that there is no special relationship between an entry and exit point for a generic, non-limited “spatial object” recited by the present claim. Examiner notes that it is common and well known in the art that a point of interest such as a parking lot, parking garage, or building generally does not limit which exits a person or vehicle can use based which entrance they came in. Examiner further notes that Applicant’s claim language makes no such distinction, and therefore interprets that the exit information for the spatial objects of Onishi is “based on” the entry points to enter the spatial object by virtue of being part of the same object.), and
wherein the spatial object includes one or more spatial objects (see at least Onishi P. [0042]: “The invention according to claim 4 provides a route search server … wherein the route search server determines whether there is a plurality of POIs in a departure location and/or a destination location”).

In the same field of endeavor, Inoguchi teaches wherein the data collection device retrieves position information of plural vehicles (see at least Inoguchi Fig. 1; P. [0012]: “When a vehicle leaves an off-street facility having multiple exits to enter a road, the on-vehicle information providing device is configured to perform a first process of sending the information providing center vehicle-side information including information obtained based on starting time and exiting time of the vehicle and information identifying one of the exits selected for the vehicle to leave the facility”), and
wherein the information between entry and exit points is based on the vehicle position data (see at least Inoguchi Fig. 1; P. [0060]: “The information providing system 1 includes plural on-vehicle information providing devices 100 mounted on vehicles and the information providing center 100.  Each vehicle uploads vehicle-side information, which is used by the information providing center 100 to generate exit status information, to the information providing center 100.  The information providing center 100 accumulates the vehicle-side information sent from the vehicles to generate exit status information including exit time lengths (lengths of time required to exit) for respective exits and provides the generated exit status information to the vehicles.”; P. [0063]: “The memory 30 also stores facility IDs and coordinate areas (polygon data) of known facilities such as parking lots and buildings having multiple exits (gateways), and coordinates and IDs of the exits.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the spatial object entry and exit connection determination and related route determination of Onishi with the vehicle information for determining spatial object entry and exit determination of Inoguchi in order to provide congestion information and exit time determination to a (Inoguchi Fig. 7B, P. [0028]). 

	Regarding claim 2, Onishi teaches the system of claim 1.
Onishi does not explicitly teach wherein the processor is configured to estimate the entry points and the exit points for the spatial object using the positioning data.
Inoguchi further teaches wherein the processor is configured to estimate the entry points and the exit points for each spatial object using the positioning data (see at least Inoguchi P. [0119]: “In the first embodiment, exit status information is generated using recent actual exit time lengths in preference to previous actual exit time lengths obtained previously in similar situations.  If enough recent actual exit time lengths are not available, the previous actual exit time lengths are used.  In either case, current exit time lengths are calculated based solely on time measurements obtained in the past.  On the other hand, in the second embodiment, exit status information is generated taking into account the number of currently exiting vehicles.  Therefore, the second embodiment provides more real-time estimates of exit time lengths.” *Examiner notes it would be well known in the art to apply the exit estimation of Inoguchi in the same way for an entry point.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the spatial object entry and exit connection determination and related route determination of Onishi with the vehicle information for determining spatial object entry and exit determination of Inoguchi in order to provide congestion information and exit time determination to a vehicle operator that allows them to use the most efficient route to their destination (Inoguchi Fig. 7B, P. [0028]).

Regarding claim 3, Onishi teaches wherein the processor is configured to identify a departure exit point associated with a departure entry point used at time of entering a departure place (see at least Onishi Figs. 9 and 10; P. [0022]: “FIG. 9 is a typical illustration of the conventional concept for searching a route from a departure location (START) to the station nearest to the departure location and its entry points.  FIG. 10 is a typical illustration of the conventional concept for searching a route from the station nearest to the destination location and its exit points leading to the destination location (GOAL).” *Examiner notes that each exit point in a departure place is inherently associated with each entry point in the departure place by virtue of the entry and exit points being an integral part of the spatial object (the departure point). Examiner further notes that entry and exit points are always associated with each other if they’re part of the same spatial object including at a time of entering a departure place.), by referring to the connection information between the entry points and the exit points for the spatial object in searching for routes (see at least Onishi Fig. 6, connections from PN to each entry and exit point A1-A5; P. [0024]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.”; P. [0102]: “When a search is conducted for a station ST1 near the departure location, the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station ST1 of the PO attribute information DB 40.  As shown in FIG. 6, when the station ST1 has a plurality of entry points A1 to A5, a virtual node PN connected through links having a link cost of "0" from node positions of the entry points A1 to A5 is set up.  Since the virtual node PN is temporarily connected to a route search network for the purpose of route searching, it need not have latitudinal and longitudinal location information.”).

	Regarding claim 4, Onishi teaches the system of claim 3.
	Onishi further teaches wherein, the processor is configured to determine if there are two or more departure exit points; and in response to determining that there are the two or more departure exit points, search for a route with respect to each of the two or more departure exit points. (see at least Onishi Figs. 7, 9, and 10; P. [0024]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.”; Fig. 7; P. [0105]: “FIG. 7 shows a route search request originating from the navigation terminal 20 in which there is a plurality of entry points A1 to A5 of a station in a POI near the departure location and there is a plurality of entry points G1 to G5 in a POI such as a theme park in the destination location.”; P. [0107]: “Next, in the route search server 30, the network data edit means 38 temporarily adds the virtual nodes PN1, PN2 to the searching network data 35.  In FIG. 7, a dotted line typically shows a searching network and the virtual nodes PN1, PN2 are added.  The route search means 33 searches for an optimum route from the virtual node PN1 to the virtual node PN2 using the searching network data 35.”; P. [0108]: “This search can be performed through a typical method used in a general route searching process, such as the Dijkstra method.  That is, an actual route searching range is positioned on an actual searching network, but by setting up the virtual node PN1 (on the departure location side) and the virtual node PN2 (on the destination location side), an optimum route obtained therebetween is characterized to identify both the departure location and the destination location at the same time.”).

	Regarding claim 5, Onishi teaches the system of claim 4.
determine if there are two or more destination entry points (see at least Onishi P. [0102]: “When a search is conducted for a station ST1 near the departure location, the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station ST1 of the PO attribute information DB 40.”); and
in response to determining that there are the two or more destination entry points, search for a route with respect to each of the two or more destination entry points (see at least Onishi Figs. 7, 9, and 10, P. [0024] and [0105]-[0108] as cited above with regard to claim 4 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

	Regarding claim 6, Onishi teaches the system of claim 5.
	Onishi further teaches wherein the processor is configured to determine if there are the two or more departure exit points and the two or more destination entry points; and in response to determining that there are the two or more departure exit points and the two or more destination entry points, search for a route from each of the two or more departure exit points to each of the two or more destination entry points (see at least Onishi Figs. 9 and 10; P. [0022]: “FIG. 9 is a typical illustration of the conventional concept for searching a route from a departure location (START) to the station nearest to the departure location and its entry points.  FIG. 10 is a typical illustration of the conventional concept for searching a route from the station nearest to the destination location and its exit points leading to the destination location (GOAL).”; P. [0024]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.” *Examiner notes that e.g. in Fig. 9, determining routes from all entries and exists of stations ST1 and ST2 to a start point is functionally equivalent to connecting the routes and thereby determining all routes from A1-A4 to A5-A6 between the two stations.).

Regarding claim 7, Onishi teaches the system of claim 5.
Onishi further teaches wherein the processor is configured to determine if there are the two or more departure exit points and one destination entry point, and in response to determining that there are the two or more departure exit points and the one destination entry point, search for a route from each of the two or more departure exit points to a destination place (see at least Onishi Figs. 7, 9, and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 1 and 3-6 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 8, Onishi teaches the system of claim 5.
Onishi further teaches wherein the processor is configured to: determine if there are one departure exit point and the two or more destination entry points, and in response to determining that there are the one departure exit point and the two or more destination entry points, search for a route from the departure place to each of the two or more destination entry points (see at least Onishi Figs. 9 and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 1 and 3-6 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 10, Onishi teaches the system of claim 5.
Onishi further teaches wherein the processor is configured to determine if there are one departure exit point and one destination entry point, and in response to determining that there are the one departure exit point and the one destination entry point, search for a route from the departure place to a destination place (see at least Onishi Figs. 7, 9, and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 1 and 3-6 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 11, Onishi teaches a route search method for a navigation system, comprising steps of:
collecting positioning data of a vehicle (see at least Onishi P. [0097]: “Meanwhile, the navigation terminal 20 is provided with a control means 21, a communication means 22, a location positioning means 23, a display means 24, a route guide data storage means 25, a distribution request edit means 26, and an operation/input means 27.  The location positioning means 23 receives and processes GPS satellite signals using a GPS receiver provided therein and locates the current position or location (latitude and longitude) of the navigation terminal 20.”);
(see at least Onishi P. [0042]: “The invention according to claim 4 provides a route search server connected to a navigation terminal transmitting route searching conditions via a network, the route search server comprising a POI attribute information database accumulating POI attribute information, a network data edit means, and a virtual node setup means, wherein the route search server determines whether there is a plurality of POIs in a departure location and/or a destination location by making reference to relevant data in the POI attribute information database, and where the route server has determined the existence of a plurality of POIs, the virtual node setup means sets up a virtual node for connection to each node of the plurality of POI through links having a value similar to that of the link cost”; P. [0101]: “The route search method of the navigation system 10 according to the above-mentioned embodiment of the present invention will hereafter be described.  The route search concept of the present invention in which a plurality of entry points or POIs exist in a destination location is the same concept previously described with reference to FIG. 1.  The same route search can be performed in a departure location.  FIG. 6 is a view showing a case in which a station ST1 on a departure location has a plurality of entry points A1 to A5 with respect to a destination location (GOAL).”);
receiving a route request (see at least Onishi P. [0012]: “Aside from providing information on the optimum route, the route guide data includes map data and guidance data.  In compliance with a search request, route guide data is retrieved from a guide data storage facility and displayed on a display means.”); and
when the route search request is received, performing route search using the connection information between the entry points and the exit points for each spatial object (see at least Onishi Fig. 6, PN; Fig. 7, PN1 and PN2; P. [0101]: “The route search method of the navigation system 10 according to the above-mentioned embodiment of the present invention will hereafter be described.  The route search concept of the present invention in which a plurality of entry points or POIs exist in a destination location is the same concept previously described with reference to FIG. 1.  The same route search can be performed in a departure location.  FIG. 6 is a view showing a case in which a station ST1 on a departure location has a plurality of entry points A1 to A5 with respect to a destination location (GOAL).”; P. [0102]: “When a search is conducted for a station ST1 near the departure location, the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station ST1 of the PO attribute information DB 40.  As shown in FIG. 6, when the station ST1 has a plurality of entry points A1 to A5, a virtual node PN connected through links having a link cost of "0" from node positions of the entry points A1 to A5 is set up.”),
wherein the connection information includes available exit points to exit the spatial object based on each of the entry points to enter the spatial object (see at least Onishi Figs. 9 and 10; P. [0022]: “FIG. 9 is a typical illustration of the conventional concept for searching a route from a departure location (START) to the station nearest to the departure location and its entry points.  FIG. 10 is a typical illustration of the conventional concept for searching a route from the station nearest to the destination location and its exit points leading to the destination location (GOAL).”; P. [0023]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.” *Examiner notes that there is no special relationship between an entry and exit point for a generic, non-limited “spatial object” recited by the present claim. Examiner notes that it is common and well known in the art that a point of interest such as a parking lot, parking garage, or building generally does not limit which exits a person or vehicle can use based which entrance they came in. Examiner further notes that Applicant’s claim language makes no such distinction, and therefore interprets that the exit information for the spatial objects of Onishi is “based on” the entry points to enter the spatial object by virtue of being part of the same object.), and
wherein the spatial object includes one or more spatial objects (see at least Onishi P. [0042]: “The invention according to claim 4 provides a route search server … wherein the route search server determines whether there is a plurality of POIs in a departure location and/or a destination location”).
Onishi does not explicitly teach wherein position data is collected from multiple vehicles or wherein the connection information between entry and exit points is based on the vehicle positioning data.
In the same field of endeavor, Inoguchi teaches wherein position data is collected from multiple vehicles (see at least Inoguchi Fig. 1; P. [0012]: “When a vehicle leaves an off-street facility having multiple exits to enter a road, the on-vehicle information providing device is configured to perform a first process of sending the information providing center vehicle-side information including information obtained based on starting time and exiting time of the vehicle and information identifying one of the exits selected for the vehicle to leave the facility”); and
wherein the connection information between entry and exit points is based on the vehicle positioning data (see at least Inoguchi Fig. 1; P. [0060]: “The information providing system 1 includes plural on-vehicle information providing devices 100 mounted on vehicles and the information providing center 100.  Each vehicle uploads vehicle-side information, which is used by the information providing center 100 to generate exit status information, to the information providing center 100.  The information providing center 100 accumulates the vehicle-side information sent from the vehicles to generate exit status information including exit time lengths (lengths of time required to exit) for respective exits and provides the generated exit status information to the vehicles.”; P. [0063]: “The memory 30 also stores facility IDs and coordinate areas (polygon data) of known facilities such as parking lots and buildings having multiple exits (gateways), and coordinates and IDs of the exits.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the spatial object entry and exit connection determination and related route determination of Onishi with the vehicle information for determining spatial object entry and exit determination of Inoguchi in order to provide congestion information and exit time determination to a vehicle operator that allows them to use the most efficient route to their destination (Inoguchi Fig. 7B, P. [0028]).
	
Regarding claim 12, Onishi teaches the method of claim 11.
Onishi does not explicitly teach wherein the step of establishing the database includes a step of estimating an entry point and an exit point for the spatial object using the positioning data
Inoguchi further teaches wherein the step of establishing the database includes a step of estimating an entry point and an exit point for the spatial object using the positioning data (see at least Inoguchi P. [0119]: “In the first embodiment, exit status information is generated using recent actual exit time lengths in preference to previous actual exit time lengths obtained previously in similar situations.  If enough recent actual exit time lengths are not available, the previous actual exit time lengths are used.  In either case, current exit time lengths are calculated based solely on time measurements obtained in the past.  On the other hand, in the second embodiment, exit status information is generated taking into account the number of currently exiting vehicles.  Therefore, the second embodiment provides more real-time estimates of exit time lengths.” *Examiner notes it would be well known in the art to apply the exit estimation of Inoguchi in the same way for an entry point.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the spatial object entry and exit connection determination and related (Inoguchi Fig. 7B, P. [0028]).

Regarding claim 13, Onishi teaches the method of claim 11.
Onishi further teaches wherein the step of performing the route search includes steps of:
when the route search request is received, identifying a departure exit point associated with a departure entry point used at time of entering a departure place (see at least Onishi Figs. 9 and 10; P. [0022]: “FIG. 9 is a typical illustration of the conventional concept for searching a route from a departure location (START) to the station nearest to the departure location and its entry points.  FIG. 10 is a typical illustration of the conventional concept for searching a route from the station nearest to the destination location and its exit points leading to the destination location (GOAL).” *Examiner notes that each exit point in a departure place is inherently associated with each entry point in the departure place by virtue of the entry and exit points being an integral part of the spatial object (the departure point). Examiner further notes that entry and exit points are always associated with each other if they’re part of the same spatial object including at a time of entering a departure place.) by referring to the connection information (see at least Onishi Fig. 6, connections from PN to each entry and exit point A1-A5; P. [0024]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.”; P. [0102]: “When a search is conducted for a station ST1 near the departure location, the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station ST1 of the PO attribute information DB 40.  As shown in FIG. 6, when the station ST1 has a plurality of entry points A1 to A5, a virtual node PN connected through links having a link cost of "0" from node positions of the entry points A1 to A5 is set up.  Since the virtual node PN is temporarily connected to a route search network for the purpose of route searching, it need not have latitudinal and longitudinal location information.”); and
when there are two or more departure exit points identified, performing route search based on each of the two or more departure exit points (see at least Onishi Figs. 7, 9, and 10; P. [0024]: “Next, as shown in FIG. 10, the optimum route search device sequentially searches the shortest walking routes RP1, RP2, RF1, and RF2 from stations ST3 and ST4 near the destination location (GOAL), and their exit accesses B1, B2, B3, and B4 leading to the destination location (GOAL), respectively.  Thus, the number of searching times for the walking routes corresponds to the number of exit points.”; Fig. 7; P. [0105]: “FIG. 7 shows a route search request originating from the navigation terminal 20 in which there is a plurality of entry points A1 to A5 of a station in a POI near the departure location and there is a plurality of entry points G1 to G5 in a POI such as a theme park in the destination location.”; P. [0107]: “Next, in the route search server 30, the network data edit means 38 temporarily adds the virtual nodes PN1, PN2 to the searching network data 35.  In FIG. 7, a dotted line typically shows a searching network and the virtual nodes PN1, PN2 are added.  The route search means 33 searches for an optimum route from the virtual node PN1 to the virtual node PN2 using the searching network data 35.”; P. [0108]: “This search can be performed through a typical method used in a general route searching process, such as the Dijkstra method.  That is, an actual route searching range is positioned on an actual searching network, but by setting up the virtual node PN1 (on the departure location side) and the virtual node PN2 (on the destination location side), an optimum route obtained therebetween is characterized to identify both the departure location and the destination location at the same time.”).

Regarding claim 14, Onishi teaches the method of claim 13.
Onishi further teaches wherein the step of performing the route search based on each of the two or more departure exit points includes steps of:
when there are the two or more departure exit points identified, identifying a destination entry point (see at least Onishi P. [0102]: “When a search is conducted for a station ST1 near the departure location, the route search server determines whether a plurality of entry points exist by making reference to the POI attribute information pertaining to the station ST1 of the PO attribute information DB 40.”); and
when there are two or more destination entry points, searching for a route from each of the two or more departure exit points to each of the two or more destination entry points (see at least Onishi Figs. 7, 9, and 10, P. [0024] and [0105]-[0108] as cited above with regard to claims 11 and 13 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 15, Onishi teaches the method of claim 14.
Onishi further teaches further comprising a step of, when there is one destination entry point in the step of identifying the destination entry point, searching for a route from each of the two or more departure exit points to a destination place (see at least Onishi Figs. 7, 9, and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 11 and 13 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 16, Onishi teaches the method of claim 13.
Onishi further teaches comprising, after the step of identifying the departure exit point associated with the departure entry point:
when there is one departure exit point identified, identifying a destination entry point, and when there are two or more destination entry points identified, searching for a route from the departure place to each of the two or more destination entry points (see at least Onishi Figs. 9 and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 11 and 13-16 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

Regarding claim 17, Onishi teaches the method of claim 16.
Onishi further teaches comprising, when there is one destination entry point in the step of identifying the destination entry point, searching for a route from a departure place to a destination place (see at least Onishi Figs. 9 and 10; P. [0022], [0024], and [0105]-[0108] as cited above with regards to claims 11 and 13-16 *Examiner notes that the disclosure of Onishi renders obvious to one of ordinary skill in the art determining routes from one or more entries and exits at a departure location to one or more entries and exits of a destination location and that the limitation of this claim is merely an obvious combination of entries and exits which are well within the scope of Onishi.).

	
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 20060241857), hereinafter Onishi, in view of Inoguchi et al. (US 20090271102), hereinafter Inoguchi, and Bhattiprolu eta l. (US 20120323481), hereinafter Bhattiprolu.

	Regarding claim 9, Onishi teaches the system of claim 6.
Onishi further teaches wherein the processor is configured to select, as an optimal route, any one of found routes in consideration of travel times and travel distances (see at least Onishi P. [0011]: “Using the above mentioned road network data to search for travel routes from a certain departure location to a particular destination location, the system calculates the total travel cost in terms of distance or time and determines the minimum cost route which is deemed to be the optimum route and draws up route guide data.”). 
The combination of Onishi and Inoguchi does not explicitly teach wherein the optimal route is selected in consideration of a traffic situation of the found routes.
In the same field of endeavor, Bhattiprolu teaches (see at least Bhattiprolu P. [0019]: “In an example embodiment, such an integrated GPS device may also take into consideration traffic conditions when assisting a user in selecting a parking exit.  For example, the GPS integrated device may select an alternate exit, even if the distance to a final destination is greater via the alternate exit, if the integrated GPS device determines that a first road at a first exit is under construction.”).
Therefore, it would be obvious to apply the consideration of traffic conditions when determining a route from an exit from a spatial object as taught by Bhattiprolu in the route determination to and 

Regarding claim 18, Onishi teaches the method of claim 14.
Onishi further teaches comprising a step of, after the searching of the route, selecting, as an optimal route, any one of found routes in consideration of travel times and travel distances (see at least Onishi P. [0011]: “Using the above mentioned road network data to search for travel routes from a certain departure location to a particular destination location, the system calculates the total travel cost in terms of distance or time and determines the minimum cost route which is deemed to be the optimum route and draws up route guide data.”).
The combination of Onishi and Inoguchi does not explicitly teach wherein the optimal route is selected in consideration of a traffic situation of the found routes.
In the same field of endeavor, Bhattiprolu teaches (see at least Bhattiprolu P. [0019]: “In an example embodiment, such an integrated GPS device may also take into consideration traffic conditions when assisting a user in selecting a parking exit.  For example, the GPS integrated device may select an alternate exit, even if the distance to a final destination is greater via the alternate exit, if the integrated GPS device determines that a first road at a first exit is under construction.”).
Therefore, it would be obvious to apply the consideration of traffic conditions when determining a route from an exit from a spatial object as taught by Bhattiprolu in the route determination to and from spatial objects with multiple entries and exits as taught by Onishi with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662